          Case 16-27238          Doc 64      Filed 05/16/19 Entered 05/16/19 10:31:15                     Desc Main
                                               Document     Page 1 of 1



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF ILLINOIS
                                             EASTERN DIVISION


 In re:    Yashica L Spellman                                    )            Case No. 16-27238
                                                                 )
                                                                 )            Chapter 13
                                                                 )
 SSN: XXX-XX- 9272                               Debtors         )            Honorable Carol A. Doyle



              AMENDED            ORDER TO EMPLOYER TO PAY THE TRUSTEE

 To: City of Chicago
     121 N Clark
     Chicago, IL 60602

          Attn: Payroll Department

 WHEREAS, the above named debtor has VXEPLWWHG a plan to pay his/her debts out of his/her future earnings,
 and by his/her plan submits all of his/her future earnings to the supervision and control of this Court for the
 purpose of carrying out the Plan:

                                                                            City of Chicago
 NOW IT IS THEREFORE ORDERED, that until further order of this Court,BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB,
             Yashica L Spellman
 employer of BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB,                                                           2,350.00
                                                   deduct from the earnings of the debtor the sum of $BBBBBBBBBBBB
 each month beginning on the next pay day following the receipt of this order and to pay the sum so deducted to ,
 Tom Vaughn, Trustee at least once a month at the following address:

                                          Tom Vaughn Chapter 13 Trustee
                                                    P.O. Box 588
                                               Memphis, TN 38101-0588
 IT IS FURTHER ORDERED, that the employer shall stop or change the deduction upon written notice from the
 Trustee;

 IT IS FURTHER ORDERED, that the employer shall notify the Trustee if the employment of the debtor is
 terminated and the reason for such termination;

 IT IS FURTHER ORDERED, that all earnings of the debtor, except amounts required to be withheld by the
 provisions of Federal or State law or for insurance, pension or union dues, be paid to the debtor and that no
 deduction other than authorized or directed by this order be made by the employer.
                                                               )257+(&2857



 Date                       5/16/2019                                                                    MR

 Entered:
                                                                  Jeffrey
                                                                  Jef     Allsteadt, Clerk, United States Bankruptcy Court

'HEWRURUAttorney Signature______________________
                             _______________
                                  _                                                             05/15/2019
                                                                                           Date:BBBBBBBBBBBBBBB

          ,DJUHHWRHQWU\RIWKLVRUGHUZLWKRXWIXUWKHUQRWLFHRUKHDULQJ

          Check this box if the debtor has agreed to the entry of this order without further notice or hearing through Section
   ✔      I of the Chapter 13 Plan.
'PSN/P
